Name: 91/169/EEC: Council Decision of 27 March 1991 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-04-03

 Avis juridique important|31991D016991/169/EEC: Council Decision of 27 March 1991 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries Official Journal L 083 , 03/04/1991 P. 0013 - 0016COUNCIL DECISION of 27 March 1991 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries (91/169/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 69/494/EEC of 16 December 1969 on the progressive standardization of agreements concerning commercial relations between Member States and third countries and on the negotiation of Community agreements (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas extension or tacit renewal beyond the end of the transitional period was last authorized in the case of the Agreements and Protocols listed in the Annex by Decision 90/37/EEC (2); Whereas the Member States concerned have, with a view to avoiding any disruption of their commercial relations with third countries concerned based on Agreement, requested authorizaton to extend or renew the abovementioned Agreements; Whereas, however, most of the areas covered by these national Agreements are henceforth the subject of Community Agreements; whereas, in this situation, there should be authorization for the maintenance of national Agreements only for those areas not covered by Community Agreements; whereas, in addition, such authorization should not, therefore, adversely affect the obligation incumbent upon the Member States to avoid and, where appropriate, to eliminate any incompatibility between such Agreements and the provisions of Community law; Whereas the provisions of the Agreements to be either prolonged or renewed should not furthermore, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas the Member States concerned have declared that the extension or tacit renewal of these Agreements would neither constitute an obstacle to the opening of Community negotiations with the third countries concerned and the transfer of the commercial substance of those Agreements to Community Agreements nor, during the period under consideration, hinder the adoption of the measures necessary to complete the standardization of the import arrangements of the Member States; Whereas, at the conclusion of the consultations provided for in Article 2 of Decision 69/494/EEC, it was established, as the aforesaid declarations by the Member States concerned confirm, that the provisions of the Agreements to be extended or renewed would not, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas, in these circumstances, the Agreements concerned may be either extended or tacitly renewed for a limited period, HAS ADOPTED THIS DECISION: Article 1 The Trade Agreements and Protocols between Member States and third countries, as listed in the Annex hereto, may be extended or tacitly renewed up to the dates indicated for each of them for those areas not covered by Agreements between the Community and the third countries concerned and insofar as their provisions are not contrary to existing common policies. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 March 1991. For the Council The President R. GOEBBELS (1) OJ No L 326, 29. 12. 1969, p. 39. (2) OJ No L 21, 26. 1. 1990, p. 67. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Estado miembro PaÃ ­s tercero Naturaleza y fecha del Acuerdo Prorrogado o tÃ ¡citamente reconducido hasta el Medlemsstat Tredjeland Aftalens art og datering Udloeb efter forlaengelse eller stiltiende viderefoerelse Mitgliedstaat Drittland Art und Datum des Abkommens Ablauf nach Verlaengerung oder stillschweigender Verlaengerung Kratos melos Triti chora Fysi kai imerominia tis symfonias Imerominia lixeos katopin tis parata- seos i tis siopiris ananeoseos Member State Third country Type and date of Agreement Prolonged or tacitly renewed until Ã tat membre Pays tiers Nature et date de l'accord Ã chÃ ©ance aprÃ ¨s prorogation ou tacite reconduction Stato membro Paese terzo Natura e data dell'accordo Scadenza dopo la proroga o il tacito rinnovo Lid-Staat Derde land Aard en datum van het akkoord Vervaldatum na al dan niet stilzwijgende verlenging Estado-membro PaÃ ­s terceiro Natureza e data do acordo Prorrogado ou tacitamente renovado atÃ © BENELUX Tunisie/ TunesiÃ « Accord commercial/ Handelsakkoord 1. 8. 1958 31. 3. 1992 DANMARK Schweiz Vareudvekslingsaftale 15. 9. 1951 31. 12. 1991 DEUTSCHLAND Indonesien Handelsabkommen vom 22. 4. 1953 31. 3. 1992 Suedkorea Handelsabkommen vom 8. 4. 1965 7. 4. 1992 ELLADA Aigyptos Emporiki symfonia 1. 1. 1979 1. 1. 1992 Maroko Emporiki symfonia 1. 11. 1961 1. 11. 1991 Toyrkia Emporiki symfonia 7. 11. 1953 7. 11. 1991 India Emporiki symfonia 31. 1. 1973 31. 1. 1992 Israil Emporiki symfonia 30. 1. 1969 30. 1. 1992 Pakistan Emporiki symfonia 17. 1. 1963 17. 1. 1992 ESPAÃ A CamerÃ ºn Acuerdo comercial 4. 2. 1964 4. 2. 1992 Chile Convenio comercial y de cooperaciÃ ³n econÃ ³mica 9. 3. 1977 2. 3. 1992 GabÃ ³n Acuerdo de cooperaciÃ ³n econÃ ³mica y comercial 6. 2. 1976 6. 2. 1992 Jordania Acuerdo comercial 16. 12. 1980 16. 12. 1991 TÃ ºnez Acuerdo comercial 20. 4. 1961 20. 4. 1992 FRANCE Afrique du Sud (1) Ã changes de lettres 18. 4. 1964 31. 12. 1991 CorÃ ©e du Sud Ã change de lettres 12. 3. 1963 31. 3. 1992 Inde (1) Accord commercial et Ã ©change de lettres 19. 10. 1959 31. 12. 1991 Liban Accord commercial 25. 3. 1955 10. 4. 1992 ITALIA Corea del Sud Accordo commerciale 9. 3. 1965 8. 3. 1992 El Salvador Accordo commerciale 30. 3. 1953 Protocollo addizionale 21. 12. 1955 31. 3. 1992 Indonesia Accordo commerciale 23. 3. 1951 31. 3. 1992 Iran Scambio di note 29. 1. 1958 23. 3. 1961 9. 2. 1992 Israele Accordo commerciale 5. 3. 1954 Scambio di lettere 5. 1. 1956 Processi verbali 21. 10. 1956 11. 2. 1964 31. 3. 1992 Iugoslavia Accordo commerciale 1. 7. 1967 Protocollo e scambio di note successivo 30. 4. 1969 31. 12. 1991 Repubblica Dominicana Accordo commerciale 18. 2. 1954 11. 3. 1992 PORTUGAL Cabo Verde Acordo comercial 20. 4. 1980 20. 4. 1992 Egipto Acordo comercial 20. 3. 1983 20. 3. 1992 MoÃ §ambique Acordo comercial 25. 5. 1981 25. 5. 1992 Sao TomÃ © e PrÃ ­ncipe Acordo comercial 17. 7. 1978 17. 7. 1992 TanzÃ ¢nia Acordo comercial 30. 7. 1975 30. 7. 1992 (1) Prorogation par Ã ©change de notes.